                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                              CR 18–54–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 BRUCE BOONE WANN,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 3, 2018. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).



                                           1
      Judge Lynch recommended this Court accept Bruce Boone Wann’s guilty

plea after Wann appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of illegal possession of a

machine gun in violation of 18 U.S.C. § 922(o) (Count III); one count of

possession of an unregistered silencer in violation of 26 U.S.C. § 5861(d) (Count

V); one count of possession of an unregistered, short-barreled rifle in violation of

26 U.S.C. § 5861(d) (Count VII); and one count of possession of an unregistered

destructive device in violation of 26 U.S.C. § 5861(d) (Count VIII), all as set forth

in the Indictment. Defendant further agrees to the forfeiture allegation in the

Indictment as specified in the parties’ written plea agreement. In exchange for

Defendant’s plea, the United States has agreed to dismiss Counts I, II, IV, VI, and

IX of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

35), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Bruce Boone Wann’s motion to change

plea (Doc. 21) is GRANTED and Bruce Boone Wann is adjudged guilty as

charged in Counts III, V, VII, and VIII of the Indictment.

                                          2
DATED this 19th day of December, 2018.




                               3
